*643Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a fabric cutter for a wholesale fabric distributor for over 31 years. In September 2005, he submitted a letter of resignation indicating that he was leaving his job for personal reasons. His decision was motivated by his desire to move to Florida to be with his spouse, who found the warmer climate therapeutic for her medical condition, and to be closer to family. Although he applied for unemployment insurance benefits, the Unemployment Insurance Appeal Board ruled that he was disqualified from receiving them because he voluntarily left his employment without good cause. Claimant appeals.
We affirm. Resigning from a position in order to relocate to a warmer climate to care for an ailing spouse does not constitute good cause for leaving employment absent proof that the decision was motivated by a compelling medical necessity (see Matter of Correa [Commissioner of Labor], 32 AD3d 1090, 1090-1091 [2006]; Matter of Uemura [Lenge Rest.—Commissioner of Labor], 308 AD2d 632 [2003]). Here, it is undisputed that claimant resigned from his position so that he could move to Florida to be with his wife and near his family even though no proof was submitted that the move was medically necessary due to his wife’s condition. Consequently, substantial evidence supports the Board’s finding that claimant left his job for personal and noncompelling reasons.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.